     Case 3:14-cr-00131 Document 62 Filed 07/02/20 Page 1 of 2 PageID #: 241



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:14-00131

ANTONIO SANJUAN SHADWICK


                                              ORDER

       Pending is defendant Antonio Shadwick’s Motion for Reduction in Sentence/

Compassionate Release, ECF No. 61. Shadwick seeks compassionate release based on his

vulnerability to COVID-19. Following a defendant’s exhaustion of his or her administrative

remedies, a court may reduce the defendant’s sentence if the court finds “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). It is unclear whether

Shadwick has exhausted his administrative rights. But even if he has exhausted these remedies, he

has not shown an “extraordinary and compelling” reason warrants his release. In the current

COVID-19 outbreak, “courts have found extraordinary and compelling reasons for compassionate

release when an inmate shows both a particularized susceptibility to the disease and a

particularized risk of contracting the disease at his prison facility.” U.S. v. Feiling, No. 3:19CR112

(DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (collecting cases) (emphasis added).

While Shadwick claims certain health issues place him at higher risk for severe illness, Coleman

Medium FCI only has two confirmed active cases among inmates. See COVID-19 Cases, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited July 1, 2020).

       The Court therefore DENIES Shadwick’s Motion, ECF No. 61, as it pertains to

compassionate release. The Motion also appears to imply other grounds for relief under 28 U.S.C.
    Case 3:14-cr-00131 Document 62 Filed 07/02/20 Page 2 of 2 PageID #: 242



§ 2255, so the Court DIRECTS the Clerk to send Shadwick the forms needed to file a § 2255

motion as well as a copy of this Order to counsel and the defendant, the United States Attorney’s

Office, the United States Probation Office, and the United States Marshals Service.

                                            ENTER:         July 2, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
